

116 HRES 805 IH: Expressing the sense of the House of Representatives that the President and the Secretary of State should ensure that the Government of Canada does not permanently store nuclear waste in the Great Lakes Basin.
U.S. House of Representatives
2020-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 805IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2020Mr. Kildee (for himself, Ms. Tlaib, Mrs. Walorski, Mr. Moolenaar, Mr. Joyce of Ohio, Mr. Mitchell, Mr. Morelle, Mr. Higgins of New York, Ms. Stevens, Ms. Kaptur, Mrs. Dingell, Mr. Huizenga, Ms. Schakowsky, Mr. Bergman, Mr. Levin of Michigan, Mrs. Lawrence, Mr. Upton, Ms. McCollum, Ms. Fudge, Ms. Slotkin, and Mr. Krishnamoorthi) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the President and the Secretary of State
			 should ensure that the Government of Canada does not permanently store
			 nuclear waste in the Great Lakes Basin.
	
 Whereas the water resources of the Great Lakes Basin are precious public natural resources shared by the Great Lakes States and the Provinces of Canada;
 Whereas, since 1909, the United States and Canada have worked to maintain and improve the water quality of the Great Lakes through water quality agreements;
 Whereas more than 40,000,000 individuals in both Canada and the United States depend on the fresh water from the Great Lakes for drinking water;
 Whereas Ontario Power Generation is proposing to build a permanent deep geological repository for nuclear waste less than 1 mile from Lake Huron in Kincardine, Ontario, Canada;
 Whereas the Government of Canada is proposing to build a permanent deep geological repository for high-level nuclear waste in the Great Lakes Basin;
 Whereas nuclear waste is highly toxic and can take tens of thousands of years to decompose to safe levels;
 Whereas a spill of nuclear waste into the Great Lakes, including during transit to a permanent deep geological repository for nuclear waste, could have lasting and severely adverse environmental, health, and economic impacts on the Great Lakes and the individuals who depend on the Great Lakes for their livelihoods;
 Whereas more than 187 local, county, State, and Tribal governments have passed resolutions in opposition to the proposed nuclear waste repository of Ontario Power Generation;
 Whereas Tribes and First Nations' citizens have a strong spiritual and cultural connection to the Great Lakes;
 Whereas the protection of the Great Lakes is fundamental to treaty rights; and Whereas, during the 1980s, when the Department of Energy was studying potential sites for a permanent nuclear waste repository in the United States in accordance with the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.), the Government of Canada expressed concern with locating a permanent nuclear waste repository within shared water basins of the 2 countries: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the Government of Canada should not allow a permanent nuclear waste repository to be built within the Great Lakes Basin;
 (2)the President and the Secretary of State should take appropriate action to work with the Government of Canada to prevent a permanent nuclear waste repository from being built within the Great Lakes Basin; and
 (3)the President and the Secretary of State should work together with their counterparts in the Government of Canada on a solution for the long-term storage of nuclear waste that—
 (A)is safe and responsible; and (B)does not pose a threat to the Great Lakes.
				